Citation Nr: 0841784	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  02-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied service connection.  

After the July 2008 supplemental statement of the case was 
issued, the veteran submitted additional evidence that has 
not been considered by the RO.  Generally, in the absence of 
a statement by the veteran or his representative waiving the 
right to have initial consideration of that evidence by the 
RO, the appeal would be remanded for the RO to consider the 
additional evidence.  38 C.F.R. § 20.1304 (2008).  But since 
the Board is granting the veteran's claim in full, the 
veteran cannot be prejudiced by the Board conducting the 
initial review of that evidence.  Thus, no remand is 
necessary.  


FINDINGS OF FACT

1. The veteran has a diagnosis of post-traumatic stress 
disorder.  

2.  The September 1967 criminal investigation report by 
military police constitutes credible supporting evidence that 
one of the veteran's claimed stressors occurred during 
service.  

3.  The veteran's PTSD is related to the stressor supported 
by credible evidence that it occurred.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 4.125 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Special 
rules identify the evidence needed to establish service 
connection for PTSD:  (1) medical evidence establishing a 
diagnosis of PTSD made in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor occurred; and (3) medical evidence 
establishing a link between the diagnosed PTSD and inservice 
stressor.  38 C.F.R. § 3.304(f) (specific evidentiary rules 
for PTSD).  

There is much conflicting evidence in the record.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding any point in a 
claim, such doubt shall be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Applying that 
benefit of the doubt doctrine to the facts in this record, 
the veteran's claim is granted.  

The first requirement for service connection for PTSD is 
medical evidence establishing a diagnosis of PTSD made in 
accordance with 38 C.F.R. § 4.125.  That regulation requires 
that a mental disorder diagnosis must conform to the criteria 
of the Diagnostic and Statistical Manual of Mental Disorders 
(Fourth ed.) (DSM-IV) and be supported by the findings in the 
examination report.  38 C.F.R. § 4.125.  

Here, some medical professionals have diagnosed the veteran 
with PTSD.  See May 2008 compensation and pension (C&P) PTSD 
Exam (although diagnoses list specified PTSD by history, the 
discussion at the end of the report indicates that for the 
purposes of compensation, the veteran meets the DSM-IV 
criteria for PTSD); January 2005 Domiciliary PTSD Program 
Consult (diagnoses of chronic PTSD, depressive disorder NOS, 
addictive disorder, alcohol dependence in early remission, 
cannabis abuse in early remission); April 2004 Evaluation for 
PTSD of a Viet Nam Veteran by Susan F. Falck (diagnoses of 
PTSD, substance problems, dysthymia and deferred Axis II 
diagnosis); April 2001 BHS/PSYCH Assessment (diagnosis of 
chronic, delayed PTSD).

Others have determined that the veteran's did not have PTSD.  
See September 2002 Compensation and Pension (C&P) PTSD Exam 
(while it is clear that the veteran does experience some 
distressing psychological symptoms and that some of these 
symptoms may be related to his military service in Viet Nam, 
he does not meet the full diagnostic criteria for PTSD and it 
is not at all clear that his current psychological problems 
are primarily related to his military service; so while he 
does manifest some PTSD symptoms, it appears that he has many 
other symptoms that are more related to his personality 
disorder diagnosis); March 2002 C&P PTSD Exam (neither his 
self-report nor psychological testing support a diagnosis of 
PTSD).   

And others have not been entirely sure whether the veteran's 
symptoms met the criteria of the DSM-IV.  See October 2002 
Psychological Assessment by Gerald Gardner, Ph.D. 
(provisional diagnosis of severe PTSD); December 2002 BHS/PCT 
PTSD Assessment (PTSD by history).  

Yet, the May 2008 C&P PTSD examination report indicates that 
the inservice stressors related by the veteran, as well as 
stressors that occurred before service, would meet the 
criteria for a stressor under the DSM-IV criteria.  Given 
that report that indicates that it is possible to apply the 
diagnostic criteria to this veteran's tests, examination, and 
history, and conclude that he meets the DSM-IV criteria, the 
Board resolves any reasonable doubt in favor of the veteran 
and finds that the veteran has a diagnosis of PTSD that meets 
the criteria of 38 C.F.R. § 4.125.  Thus, the first 
requirement for service connection for PTSD has been met.  

The second requirement for service connection for PTSD is 
that the record contain credible supporting evidence that the 
claimed inservice stressor occurred.  The veteran has 
identified many, varied stressors and the details of what 
happened in each stressor event are sometimes difficult to 
understand and tend to change with each retelling.  

Yet, on several occasions he related an incident where the 
vehicle behind him struck and killed civilians near Cam Ranh 
Bay.  See May 2008 C&P PTSD Exam (on one occasion he observed 
the vehicle behind him running over a crowd of Vietnamese 
people and not stopping); March 2007 Stressor Details Report 
by Veteran (the driver behind me ran over some civilians near 
Phan Thiet); December 2004 Stress Experiences Questionnaire 
(witnessed 11 people killed when hit by a truck; saw in 
rearview mirror; saw their blood, hair and bones stuck under 
wheel wells; quite a few civilians run over by an SP-4 and 
the veteran never stopped); April 2003 Statement by Veteran 
in Response to March 2003 Supplemental Statement of the Case 
(Spec.-4 B. did run over and kill civilians; I saw the blood, 
bones, hair under his wheel wells); October 2002 
Psychological Assessment by Gerald Gardner, Ph.D. (the most 
disturbing episode to the veteran was when the driver in the 
truck behind him did not see some people and hit them, later 
being court-martialed; although the veteran has sometimes 
stated that they hit his vehicle first, he is not sure 
anything really hit his vehicle); June 2002 Statement in 
Support of Claim by Veteran (a Cushman tri-wheel carrying 
about eight Vietnamese civilians struck the rear of my 
flatbed and the tractor-trailer vehicle behind me struck and 
killed many of the civilians; orders prevented us from 
stopping the convoy to render aid); April 2002 Response to 
April 2002 Rating Decision by Veteran (the driver was 
discharged and went to prison not probably [sic]; he killed 
11 men, women, and kids; ran over them with a low-boy 
trailer; I saw the hair, blood, pieces of bone); October 2001 
Stressor Statement by Veteran (I saw a friend run over a 3-
wheel motor cart and kill 8 to 11 civilians and didn't say 
anything).  

A September 1967 criminal investigation report by military 
police provided that a fatal accident occurred near Cam Ranh 
Bay in July 1967 where three people who were standing by the 
side of a road were killed when struck by a truck pulling a 
low-boy trailer.  The truck was driven by an SP-4, whose name 
the veteran identified, and who was in the same company as 
the veteran.  The veteran's name is not listed as a witness 
to the incident in the police report.  September 1967 
Criminal Investigation Report.  

Even though the veteran was not listed in the report, the 
veteran has stated that he did not stop at the time the 
people were hit and he never said anything about it during 
service.  Since the veteran's various accounts of this 
incident were substantially corroborated by the credible 
military police report, the Board finds that there is 
credible supporting evidence that the claimed inservice 
stressor occurred.  Thus, the second requirement for service 
connection for PTSD has been met. 

The last requirement is that the record contain medical 
evidence establishing a link between the diagnosed PTSD and 
inservice stressor.  On this record, the link is a bit weak.  
At the March 2008 C&P PTSD examination, the veteran related 
the stressor described above and exaggerated his level of 
distress.  But the examiner determined that since the 
veteran's symptoms tend to be nonspecific for combat 
stressors, three stressor incidents that occurred before the 
veteran entered service probably qualified him for having met 
Criteria A for a diagnosis of PTSD.  As far as causation of 
the PTSD, the examiner determined that military service was 
as likely a causal factor as the pre-service stressors.  He 
explained that PTSD is an illness of delayed onset from the 
preceding traumas and is affected by cumulative traumas.  He 
concluded that military service certainly aggravated an 
underlying process.  

The March 2008 C&P examiner could have been somewhat more 
precise as to whether the "military service" he was 
referring to was the specific incident that was supported by 
credible evidence that it occurred.  But then, the examiner 
was not asked to limit his opinion to that verified incident.  
In any event, the examiner only recorded two stressor 
incidents, one of which was the substantiated one.  And at 
least one other examiner has noted for the veteran, the most 
disturbing stressor that the veteran described from the 
Republic of Viet Nam is the incident where he saw a truck run 
over people in the rear view mirror.  October 2002 
Psychological Assessment by Gerald Gardner, Ph.D. (the most 
disturbing episode to the veteran was when the driver in the 
truck behind him did not see some people and hit them).  
Thus, resolving reasonable doubt in favor of the veteran, the 
Board finds that the March 2008 C&P examination report 
contains medical evidence establishing a link between the 
diagnosed PTSD and inservice stressor.  Since all three 
requirements have been met, service connection for PTSD is 
warranted.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA 
also has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Since the veteran's claim is being granted in full, even if 
VA did not comply with the notice and assistance 
requirements, the veteran cannot have been prejudiced by any 
failure in notice or assistance.  Thus, those provisions will 
not be discussed here.  


ORDER


Service connection for PTSD is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


